DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because reference character “630” does not show a polygonal shape defined by the interior void as described in the original specification.  
The drawings are objected to because reference character “640” does not show the longest dimension of the interior void as described in the original specification.  

Specification
The amendment filed 18 February 2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Replacement figures 1 and 2 include structural changes to the neck, permeable medium shape, and storage vessel shape which find no support in the original disclosure.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 9, 11, 15, and 17-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation of claim 1 of “interconnected flexible strands of a material other than carbon fiber” fail to comply with the written description requirement.  Nowhere in the original disclosure is there support for the exclusion of carbon fiber.
Claim 1 is led to be indefinite as it is unclear if “perforations” of line 5 and “apertures” of line 15 are directed to the same or distinct structures.  In light of the original disclosure and in order to apply art to the claims they will be interpreted to be directed to the same structure.  Further clarification and correction is required.
Claim 3 is led to be indefinite as it recites “the voids defining the apertures”, while claim 1 from which 3 depends recites “voids defined by the apertures”.  
Claim 5 is led to be indefinite for introducing “a perforation”.  It is unclear if these are newly recited perforations or refer to the perforations of claim 1.  In light of the original disclosure and in order to apply art to the claims they will be interpreted to be directed to the same structure.  Further clarification and correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-5, 9, 11, 15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flider (US 3927797) further in view of Aguirre (US 20100294520), Cray (US 20130320009) and Riordan (US 20150068778).
Claim 1:  Flider discloses an enclosed fluidic storage vessel, comprising: an interior volume defined by a container 20 (enclosure) adapted to contain some stored fluid; an orifice through the container 20 (enclosure) for communication with that stored fluid; a screen and flame arrester 27 (continuous, elongated permeable medium) formed of mesh having perforations and defining an elongated shape, the elongated shape having a proximate end and a distal end and extending from the orifice at the proximate end, the screen and flame arrester 27 (continuous, elongated permeable medium) engaged with the orifice of the container 20 (enclosure) forming a sealing engagement to the orifice for directing fluids passing through the orifice to the screen and flame arrester 27 (continuous, elongated permeable medium) for passage therethrough; the screen and flame arrester 27 (continuous, elongated permeable medium) having a network of apertures for quenching a flame from passage through the screen and flame arrester 27 (continuous, elongated permeable medium) and sufficient to allow fluidic ingress and egress through the screen and flame arrester 27 (continuous, elongated permeable medium); the elongated shape of the screen and flame arrester 27 (continuous, elongated permeable medium) defining a structure, and the screen and flame arrester 27 (continuous, elongated permeable medium) maintaining a total 
Flider does not disclose the screen and flame arrester 27 (continuous, elongated permeable medium) being formed of a homogeneous construction of a flexible mesh having perforations defined by interconnected flexible strands of a material other than carbon fiber, the permeable medium defining an elongated tubular shape closed at the distal end of the permeable medium, the interconnected flexible strands having a rigidity for preventing deformation of the elongated tubular shape upon inverting the enclosure for dispensing liquid therein, the screen and flame arrester 27 (continuous, elongated permeable medium) engaged with the orifice of the container 20 (enclosure) in a unitary and permanent manner, the structure defined by the elongated tubular shape having a rigidity for preventing the deformation of the permeable medium for maintaining fluidic flow, or the voids being defined by the apertures between strands of the permeable medium such that the voids are adapted to permit fluid flow when the permeable medium is folded.
Cray teaches a portable fuel container 10E having a body 12 with an opening 24 and a flash suppressor 50 which is permanently attached and unitary with the body 12 at the opening 24 creating a seal preventing air and liquid from moving between the body 12 and flash suppressor 50 (see P. 0039 and fig. 14-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the screen and flame arrester 27 (permeable medium) of Flider to be engaged with the orifice of the container 20 (enclosure) in a unitary and permanent manner, as taught by Cray, in order to provide a 
Riordan teaches a flame arrester 110 having a tubular sleeve 124 of flexible woven fibers, wherein the tubular sleeve 124 has an elongated tubular shape closed at the distal end (see P. 0023, 0024, and fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the screen and flame arrester 27 (permeable medium) of Flider to have an elongated tubular shape closed at the distal end, as taught by Riordan, in order to permit fluid to flow through any portion of the screen and flame arrester 27 (permeable medium) resulting in an increased rate of flow.
	Aguirre teaches a fire shield system 10 including fire shield 100 having a fire resistant fabric 110 of Nomex (see P. 0038 and fig. 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have made the mesh of the screen and flame arrester 27 (continuous, elongated permeable medium) out of Nomex fibers, as taught by Aguirre, in order to decrease the total weight.
The combination results in the screen and flame arrester 27 (continuous, elongated permeable medium) being formed of a homogeneous construction of flexible mesh having perforations defined by interconnected Nomex fibers (flexible strands of a material other than carbon fiber) and the voids being defined by the apertures between Nomex fibers (strands) of the screen and flame arrester 27 (continuous, elongated permeable medium).


    PNG
    media_image1.png
    286
    367
    media_image1.png
    Greyscale

Claim 2:  The combination discloses the screen and flame arrester 27 (continuous, elongated permeable medium) having flame quenching properties.
The combination does not disclose the apertures being defined by perforations ranging in size from 0.1mm to 0.7mm and having flame quenching properties.
Riordan teaches porosity in a range of 0.4 mm to 0.9 mm (see P. 0023).
It would have been obvious to one of ordinary skill in the art to have made the perforations range in size of 0.4 mm to 0.9 mm which overlaps the claimed range, as taught by Riordan, in order to prevent flashback according to the held contents.
Claim 3:  The combination discloses the Nomex fibers (strands) of the screen and flame arrester 27 (permeable medium) further comprising a plurality of Nomex fibers having polygonal voids between them, the voids defining the apertures (see fig. 1).
The combination does not disclose the longest dimension of the polygonal voids being less than 0.7mm.
Riordan teaches porosity in a range of 0.4 mm to 0.9 mm (see P. 0023).

Claim 4:  The combination discloses the screen and flame arrester 27 (permeable medium) being configured to retain the elongated tubular shape such that each of the apertures define an opening facing radially from a tube axis passing through a center of the elongated tubular shape (see fig. 1).
Claim 5:  The combination discloses each of the apertures being a perforation defining the opening, the opening on a surface defined by the screen and flame arrester 27 (permeable medium) such that a radial extension from the tube axis passing through the opening extends perpendicularly from the surface of the screen and flame arrester 27 (permeable medium), the screen and flame arrester 27 (permeable medium) defining the elongated tubular shape centered on the tube axis (see fig. 1).
Claim 9:  The combination discloses the orifice engaging the screen and flame arrester 27 (permeable medium) and the closed distal end are configured for directing all fluid passing through the orifice through the screen and flame arrester 27 (permeable medium) such that fluid egress from the container 20 (enclosure) is only permitted through the orifice and screen and flame arrester 27 (permeable medium) (see fig. 1, fig. 4 ‘778, and fig. 14-15 ‘009).
Claim 11:  The combination does not disclose the apertures all being the same size and based on a flame quenching ability.
Riordan teaches porosity in a range of 0.4 mm to 0.9 mm based on the MESG of the held contents (see P. 0023).

Claim 15:  The combination discloses the elongated tubular shape having a graduated diameter increasing in size toward the orifice (see fig. 4 ‘778).
Claim 19:  The combination discloses the elongated tubular shape of the screen and flame arrester 27 (permeable medium forming a continuous surface with the enclosure.

Response to Arguments
The claim objections in paragraph 8 of office action dated 2 October 2020 are withdrawn in light of the amended claims filed 1 April 2021.
The 35 U.S.C. § 112 rejections in paragraphs 9-21 of office action dated 2 October 2020 are withdrawn in light of the amended claims filed 1 April 2021.
In response to applicant’s argument that the drawings and spec filed Feb. 18, 2020 clarify the noted inconsistency between reference numerals 630 and 640, the Examiner replies that reference character 630 is not directed to a polygon shape defined by the interior void as described in the original specification and reference character 640 does not show the longest dimension of the interior void as described in the original specification.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., elongated tubular shape for accepting a refill nozzle) are not recited in the rejected In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant’s argument that the intended design of Riordan expects a flexible textile cover that requires a frame defined by ribs, that the frame of Riordan is a design dependency upon which other aspects rely, that the porosity of the Riordan device relies on a tension imposed by the attachment of the cover to the frame, and that removal of the Riordan frame results in a cover that cannot meet the flame suppression gap nor effective outflow because Riordan expects the frame imposed tension to provide the intended gap, the Examiner replies that at P. 0023 Riordan discloses that “cover 24 … may be applied in tension”, that the “textile material of which the cover 24 is formed is pre-selected to have porosity appropriate to the requirements of the operating environment for the flame arrestor”, that the “[p]orosity, i.e., the spacing between adjacent fibers or pores of the cover material, is adjusted by proper selection of material and the tensile stretch (if any) of the material over the frame or ribs of the frame”.  From the actual disclosure of Riordan it is clear that the cover 24 is not required to be applied in tension, but may be applied in tension.  Further, the porosity (intended gap) does not require any frame imposed tension to be provided as argued by the applicant as Riordan states that the porosity is adjusted by proper selection of material and the tensile stretch (if any), meaning no stretch is acceptable.
In response to applicant’s argument that Cray teaches away from the claimed approach by maintaining a fuel reserve within the container to prevent combustion by too high a fuel vapor concentration, the Examiner replies that Cray is directed to a flash suppressor 50 which is permanently attached to the body 12 and has perforations 72 sized to permit the flow of fuel and air therethrough, such that all fluid entering the body 12 must pass through the flash suppressor 50 and all fluid egress from the body 12 is only permitted through the flash suppressor 50.  While the flash suppressor is designed to maintain a fuel reserve within the container to prevent combustion, the Examiner replies that nothing in the disclosure of the application criticizes, discredits, or otherwise discourages this as is required for a teaching away.
In response to applicant’s argument that claim 1 now recites a number of features of the claimed permeable medium that distinguish over the prior art including: thermal ability to quench heat of flame, perforations 0.1-0.7mm, free standing/rigid in absence of ribs and a frame, the Examiner replies that perforations 0.1-0.7mm are not recited in claim 1, that the requirement of the permeable medium being free standing/rigid in absence of ribs and a frame is not required by claim 1, that thermal ability to quench heat of flame is not recited in claim 1, that the combination results in a permeable medium of a deformable material or mesh other than carbon fiber and forming a continuous sheet (no “reservoir” barrier”).
In response to applicant’s argument that the permeable medium is defined by a porous structure from a material other than carbon fiber as disclosed in the specification as filed at page 6, line 26-page 7 line 16, the Examiner replies that this citation includes no information regarding carbon fiber or the lack thereof.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN D STEVENS whose telephone number is (571)270-7798.  The examiner can normally be reached on Monday-Friday 12-8 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ALLAN D STEVENS/Primary Examiner, Art Unit 3736